By the Court.

Lumpkin, J.
delivering the opinion.
Upon examining this record, we find it unnecessary to decide any of the questions made in the bill of exceptions.
[1.] There is no authority of law to sell land by an order of the Magistrates, under attachment returnablelo Justice’s Courts. It can only be done under an execution, issuing upon the judgment in attachment. Prince, 503 — ’4. The levies, therefore, in this case, are illegal, having been made by virtue of a void process. Should the property be condemned and sold, the title would not be divested, and the purchaser would take nothing. It is useless for the litigation to continue; and with this view of the subject, we shall remand the cause, with instruction to dismiss the levies. The parties plaintiff must proceed, de novo, in the primary Court.
Whether a claim can be interposed in attachment, after judgment has been rendered, or the property ordered to sale, we will postpone for future investigation.

Judgment reversed.